                                                         1   TODD A. ROBERTS (SBN 129722)
                                                             ALEXANDRIA C. CARRAHER (SBN 299258)
                                                         2   ROPERS, MAJESKI, KOHN & BENTLEY
                                                             1001 Marshall Street, Suite 500
                                                         3   Redwood City, CA 94063-2052
                                                             Telephone: (650) 364-8200
                                                         4   Facsimile: (650) 780-1701
                                                             Email:        todd.roberts@rmkb.com
                                                         5                 alexandria.carraher@rmkb.com

                                                         6   Attorneys for Defendant
                                                             STATE FARM GENERAL INSURANCE COMPANY
                                                         7

                                                         8                                     UNITED STATES DISTRICT COURT
                                                         9                                 EASTERN DISTRICT OF CALIFORNIA
Ropers Majeski Kohn & Bentley




                                                        10

                                                        11
                           A Professional Corporation




                                                        12   ROGER AND KIMBERLEE ABBOTT,                        No. 2:19-cv-00100-KJM-DB
                                 Redwood City




                                                        13                       Plaintiffs,                    STIPULATION AND ORDER TO EXTEND
                                                                                                                DISCOVERY DEADLINES
                                                        14   v.
                                                        15   STATE FARM GENERAL INSURANCE
                                                             COMPANY, and Does 1 to 10,
                                                        16
                                                                                 Defendants.
                                                        17

                                                        18

                                                        19            Pursuant to the Federal Rules of Civil Procedure, Rule 16(b)(4), the parties jointly

                                                        20   stipulate that the discovery deadlines set forth in the Court’s Status (Pretrial Scheduling) Order,

                                                        21   filed April 26, 2019 (Doc # 13), be extended for good cause and in the interests of judicial

                                                        22   efficiency for thirty (30) days to permit the parties to complete discovery. The parties have been

                                                        23   diligent in completing discovery but require additional time to complete written discovery and

                                                        24   depositions due to scheduling constraints of the parties, their counsel and third party witnesses.

                                                        25   The requested extension of time for discovery is minimal (approximately 30 days) and will not

                                                        26   impact the balance of the schedule of the case as set forth in the Court’s Status (Pretrial

                                                        27   Scheduling) Order, filed April 26, 2019 (Doc # 13).

                                                        28   ////
                                                                                                                            STIP AND ORDER TO EXTEND DISCOVERY
                                                             4850-9312-3489.1                                                                          DEADLINES
                                                                                                                                    CASE NO. 2:19-CV-00100-KJM-DB
                                                         1            Accordingly, the parties stipulate to the following extensions:

                                                         2            a.        The deadline for completing non-expert fact discovery, including depositions, is

                                                         3   extended from September 29, 2019 to October 29, 2019;

                                                         4            b.        All other deadlines in the Court’s Status (Pretrial Scheduling) Order, filed April

                                                         5   26, 2019 (Doc # 13) remain unchanged.

                                                         6            This is the parties’ first extension of time for discovery deadlines requested in this matter.

                                                         7            IT IS SO STIPULATED.

                                                         8
                                                             Dated: August 27, 2019                                ROPERS, MAJESKI, KOHN & BENTLEY
                                                         9
Ropers Majeski Kohn & Bentley




                                                        10
                                                                                                                    By: /s/
                                                        11                                                              TODD A. ROBERTS
                           A Professional Corporation




                                                                                                                        ALEXANDRIA C. CARRAHER
                                                        12                                                              Attorneys for Defendant
                                 Redwood City




                                                                                                                        STATE FARM GENERAL
                                                        13                                                              INSURANCE COMPANY
                                                        14
                                                             Dated: August 27, 2019
                                                        15

                                                        16
                                                                                                                    By: /s/
                                                        17                                                              TONNA FARRAR
                                                                                                                        EVANGELINE F. GROSSMAN
                                                        18                                                              Attorneys for Plaintiffs
                                                                                                                        ROGER ABBOTT and KIMBERLEE
                                                        19                                                              ABBOTT
                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28
                                                                                                                               STIP AND ORDER TO EXTEND DISCOVERY
                                                             4850-9312-3489.1                                   -2-                                       DEADLINES
                                                                                                                                       CASE NO. 2:19-CV-00100-KJM-DB
                                                         1                                                 ORDER

                                                         2            Good cause being shown, the Court hereby GRANTS the stipulated request of Plaintiffs
                                                         3   ROGER AND KIMBERLEE ABBOTT and Defendant STATE FARM GENERAL
                                                         4   INSURANCE COMPANY to extend discovery deadlines, as follows:
                                                         5            1. The deadline for completing non-expert fact discovery, including depositions, is
                                                         6                 extended from September 29, 2019 to October 29, 2019;
                                                         7            2. All other deadlines in the Court’s Status (Pretrial Scheduling) Order, filed April 26,
                                                         8                 2019 (Doc # 13) remain unchanged.
                                                         9            IT IS SO ORDERED.
Ropers Majeski Kohn & Bentley




                                                        10   DATED: August 30, 2019                                 /s/ DEBORAH BARNES
                                                                                                                    UNITED STATES MAGISTRATE JUDGE
                                                        11
                           A Professional Corporation




                                                        12
                                 Redwood City




                                                        13

                                                        14

                                                        15

                                                        16

                                                        17

                                                        18

                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28
                                                                                                                            STIP AND ORDER TO EXTEND DISCOVERY
                                                             4850-9312-3489.1                                 -3-                                      DEADLINES
                                                                                                                                    CASE NO. 2:19-CV-00100-KJM-DB
